Citation Nr: 1824798	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-08 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left elbow disability, to include as due to an undiagnosed or chronic multisymptom illness.

2.  Entitlement to service connection for a low back disability, to include as due to an undiagnosed or chronic multisymptom illness.

3.  Entitlement to service connection for a neck disability, to include as due to an undiagnosed or chronic multisymptom illness.

4.  Entitlement to service connection for headaches, to include as due to an undiagnosed or chronic multisymptom illness.

5.  Entitlement to service connection for a disability manifested by impairment of concentration and memory (other than as due to an acquired psychiatric disorder or a traumatic brain injury (TBI)), to include as due to an undiagnosed or chronic multisymptom illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1983 to January 1984, from February 2003 to June 2003, and from December 2003 to March 2005.  The Veteran had additional periods of Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran initially requested a Board hearing with regard to the claims on appeal.  See VA Form 9 (March 2011).  Such a hearing was scheduled in May 2011; however, the Veteran failed to appear at the hearing with no good cause provided.  His request for a hearing has been deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The Board remanded the issues on appeal in March 2014, January 2015, and September 2016 for evidentiary development.  For the reasons discuss below, the Board finds that the AOJ has substantially complied with the Board's remand directives with respect to the claims decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board notes that the Veteran originally perfected his appeal as to claims for a right shoulder disability, PTSD, and TBI.  The Board previously denied service connection for PTSD (in its March 2014 decision) and TBI (in its September 2016 decision, upheld by the Court of Appeals for Veterans Claims in a March 2018 Memorandum Decision).  Service connection for a right shoulder disability was granted in an August 2014 rating decision.  Thus, these claims are no longer before the Board.

The issue of entitlement to service connection for a disability manifested by impairment of concentration and memory (other than as due to an acquired psychiatric disorder or a TBI) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has had a left elbow disability, to include as part of an undiagnosed or medically unexplained chronic multisymptom illness, during the pendency of the appeal.

2.  The preponderance of the evidence is against a finding that the Veteran's low back disability, to include as part of an undiagnosed or medically unexplained chronic multisymptom illness, is related to service.

3.  The preponderance of the evidence is against a finding that the Veteran's neck disability, to include as part of an undiagnosed or medically unexplained chronic multisymptom illness, is related to service.

4.  The preponderance of the evidence is against a finding that the Veteran's headaches, to include as part of an undiagnosed or medically unexplained chronic multisymptom illness, is related to service.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left elbow disability have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2017).

2.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2017).

3.  The criteria for entitlement to service connection for a neck disability have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2017).

4.  The criteria for entitlement to service connection for headaches have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  As an initial matter, the Board notes that the RO has provided the Veteran with the requisite notice with respect to the claims decided herein, including notification of the laws and regulations governing undiagnosed illness claims under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, as well as copies of all relevant readjudications.  As such, VA's duty to notify has been satisfied.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records from his first period of active duty have been associated with the claims file, as have relevant records from his Reserve service and post-service VA and private medical records.  Notably, the AOJ mailed the Veteran a letter in November 2016 requesting that he provide authorization to obtain any outstanding private medical records, to which he has not responded.  (The Veteran did identify outstanding VA medical records, which were subsequently obtained and associated with the record.)

The Board is aware that records from the Veteran's final two periods of active duty have not been located.  In this regard, when service records are missing through no fault of the claimant, VA has a heightened obligation to consider the applicability of the benefit-of the-doubt rule, to assist the claimant in developing his claim, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

On review, multiple attempts have been made to obtain the missing records, with no success, and the Veteran has been notified of the missing records.  Most recently, in its September 2016 remand, the Board directed the AOJ to "obtain any relevant outstanding [service treatment records] in CPRS, to include all Post Deployment Health Assessments (PDHAs), including those dated May 20, 2003 and February 25, 2005."  Thereafter, in December 2016, an electronic request was sent to the VA Records Management Center asking for "copies of STRs from February 2, 2003 to February 25, 2005, to include all Post Deployment Health Assessment[s]."  A response later that month indicates that, after a special search, the requested records could not be located.  The Veteran was subsequently notified that efforts to obtain the records had been exhausted and further attempts to obtain them would be futile.  In light of the above, the Board finds that the RO has substantially complied with its prior remand directives, and has satisfied its duty to assist the Veteran with respect to the issues herein decided.  See 38 C.F.R. § 3.159(c); Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

For Persian Gulf War veterans, service connection for chronic, undiagnosed illnesses (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Persian Gulf War may be established under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Left Elbow Disability

The Veteran seeks entitlement to service connection for a left elbow disability.  Specifically, he claims that he injured his left elbow in 2004 while serving in Iraq.  See VA 210526 Application for Compensation or Pension (June 2008).  For the reasons discussed below, however, the Board finds that service connection is not warranted.

The Veteran's available service treatment records do not reflect any reports or treatment for left elbow problems.  (As noted above, however, the records from the Veteran's final period of active duty, which would include the date of the Veteran's claimed injury, are missing.)  On VA examination in May 2014, the Veteran reported that he injured his left elbow in 2004 in Iraq when he was hit with a car mirror.  He reported that he sought medical treatment, and was given NSAIDS.  He denied fracture or dislocation and stated he had no further injury, trauma, accident, or treatment to the left elbow.  Thereafter, he reported a history of left elbow pain with intermittent flare-ups.  On physical examination, range of motion of the elbow was normal, with no objective evidence of painful motion.  No functional impact was noted, and the examiner indicated that even upon increased repetition over time, no increased loss in functionality was expected.  Contemporaneous radiographs revealed no evidence of abnormality.  The examiner concluded that there was "no medical, clinical, or diagnostic evidence to support a left elbow condition."

In a November 2015 addendum, the VA examiner explained that the Veteran's service treatment records were silent for a left elbow condition, diagnosis, or treatment.  In addition, records provided for the examiner's review documented normal clinical and diagnostic examination findings.  In sum, there was "no evidence in records provided for review of any symptoms attributable for a left elbow condition to an undiagnosed illness, or any organic or psychological cause."

In January 2017, another VA examination was performed by a different VA examiner.  The Veteran reiterated that he injured his left elbow in Iraq; the examiner noted that the injury occurred when the Veteran's truck "ran into another and broke the mirrors and apparently hit his left elbow."  The Veteran reported that he continued to have flare-ups of left elbow pain; however, the examiner noted that a clinical examination of the Veteran's left elbow was normal, "with no clinical objective findings."  The examiner opined that the Veteran "has no chronic left elbow condition that was caused by or aggravated by his time on active duty."

After carefully reviewing the record, the Board finds that the weight of the evidence is against a finding of a current left elbow disability, to include as due to an undiagnosed or medically unexplained chronic multisymptom illness.  The Board notes that although the Veteran has generally asserted that he is entitled to service connection based on a 2004 injury, he has never specifically described being diagnosed with any underlying elbow pathology.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, his VA outpatient notes reflect no indication of a diagnosis or treatment for a left elbow disability.  Notwithstanding, the Board acknowledges that pain alone, even without an underlying diagnosis, can still constitute a current disability, for VA compensation purposes, if it reaches the level of a functional impairment of earning capacity.  See Saunders v. Wilkie, No. 17-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  However, the Veteran has not alleged, and the weight of the evidence does not reflect, that his claimed left elbow pain has had this effect.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability-i.e., a functional impairment of earning capacity-there can be no valid claim, on either a direct or secondary basis.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Saunders, 2018 U.S. App. LEXIS 8467.  Additionally, the Board reiterates that entitlement to service connection under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 requires "objective indications of a chronic disability resulting from an undiagnosed illness or illnesses."  Here, while the Board acknowledges that the Veteran has reported left elbow pain, the findings of VA medical professionals, based on physical examinations of the Veteran, weigh against his claim of a current left elbow disability, including disability manifested by pain.  In short, there is simply no credible, "objective" evidence of functional impairment of the left elbow at any time during the pendency of the appeal.  In this regard, the Board finds the three VA medical opinions to be persuasive, as they are based on consideration of the Veteran's lay statements and medical history as well as physical examinations.  The Board finds that the Veteran has not put forth probative evidence establishing that his claimed left elbow symptoms constitute a functional impairment of his earning capacity.

In sum, in light of the absence of probative evidence of a left elbow disability at any point during the pendency of the Veteran's appeal, the claim for service connection must be denied.

Low Back and Neck Disabilities

The Veteran seeks entitlement to service connection for low back and neck disabilities.  Specifically, he claims that he injured his back and neck in 2004 while serving in Iraq.  See VA 21-526 Application for Compensation or Pension (June 2008).  For the reasons discussed below, however, the Board finds that service connection for these disabilities is not warranted.

The Veteran's available service treatment records show that he was treated in June 1995 when he hurt his lower and middle back lifting boxes.  Another treatment note, dated when the Veteran was 22 (approximately 1987), reflects that he bumped the back of a truck seat causing back pain-this was assessed as a soft tissue injury.  Thereafter, examination reports from October 1987, October 1991, and December 1996 reflect no spinal abnormalities or complaints of back problems, and there is no other indication of treatment for back problems.  (The Board again acknowledges, however, that records from the Veteran's final two periods of active duty are missing.)

Following his discharge in 2005, the Veteran sought treatment from a private chiropractor in February 2006 for back and neck problems.  He was diagnosed with lumbosacral strain and cervical and lumbar segmental dysfunction, and was treated through March 2006.  (No explanation regarding the etiology or onset of these symptoms was provided.)  In April 2007, an MRI of the cervical spine revealed degenerative disc disease at C3-C4 and C4-C5 and herniation with narrowing at C6-C7.

In October 2008, the Veteran was seen again by his chiropractor with reports of a "new condition" in the head and neck region which had its onset less than six weeks prior; the chiropractor noted that the etiology of this "new" condition was unknown.

In November 2013, the Veteran was seen by a different chiropractor for cervical spine symptoms for a three-week duration; the treatment note documented no prior history of this condition.

On VA examination in May 2014, the Veteran was diagnosed with a lumbar strain with residual pain; grade 1 anterolisthesis of L5 vertebral body on S1 with bilateral spondylolysis at L5 (which the examiner noted was "likely congenital"); and degenerative arthritis of the cervical spine.  The Veteran reported that he first noticed low back pain and neck pain in 2004 in Iraq when carrying gear that weighed 80 pounds or more.  He denied a specific injury, believing his current symptoms arose through wear and tear.  He was unsure if he sought medical treatment at the time.  Upon reviewing the record, the examiner opined that it was less likely than not that the Veteran's low back and neck disabilities were caused by the claimed in-service injury, event, or illness, as there was no evidence of treatment for such conditions during active service.

In a November 2015 addendum, the examiner elaborated on the rationale for her negative nexus opinion.  First, she described the treatment notes documenting back pain in the 1990s, noting that there was "[n]o evidence of a chronic back or neck condition or diagnosis documented."  The examiner then reviewed the treatment notes from the Veteran's private chiropractors (discussed above), and concluded that there was "no evidence of a back and/or neck disorder that had its clinical onset during active service or [was] related to any incidents of service, to include carrying heavy gear weighing in excess of 80 pounds."  The examiner noted that "[t]he veteran's report has been considered and cannot be substantiated."

In January 2017, a different examiner opined, upon reviewing the Veteran's file, that there was no evidence of an "undiagnosed condition or multi-symptom illness undiagnosed or diagnosed that would be at least as likely as not secondary to specific exposure experienced by the veteran during service in Southwest Asia."

After carefully reviewing the record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for low back and neck disabilities.  In short, while the record shows that post service the Veteran was treated for neck and back symptoms beginning in 2006, the opinions of VA examiners weigh against his contention that he developed these disabilities as a result of an in-service event or injury.  The Board finds these opinions to be the most probative evidence of record, under the circumstances of this case-as illustrated above, the examiners' opinions, considered collectively, address the Veteran's documented medical history and his lay contentions regarding the onset of his symptomatology, nevertheless finding that these disabilities are less likely than not related to his service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that, when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).

Likewise, the record does not show that the Veteran developed a chronic disability, such as arthritis, within one year of his discharge.  See 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, continuity of symptomatology has not been established.  As to the Veteran's cervical spine, there is no evidence of record that shows the Veteran had a combination of manifestations sufficient to identify arthritis in service.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d 1331.  Notably, the first indication of degenerative changes was the April 2007 cervical spine MRI, almost two years after the Veteran's separation.  There is no probative evidence of a chronic disability, or characteristic manifestations thereof, prior to that date.

As to the Veteran's low back disability, while there was treatment of his low back in service, the Board finds that evidence weighs against a finding of continuity of symptomatology.   based on the medical opinions of record, which found that there is no direct relation between those injuries of pain in service and his current disability of the low back.  Specifically, a November 2015 VA medical examiner reviewed the treatment notes documenting the Veteran's back pain in the 1990s, which the Veteran has stated is what is the cause of his current disability, and the examiner found noting that there was "[n]o evidence of a chronic back or neck condition or diagnosis documented."  The examiner then reviewed the treatment notes from the Veteran's private chiropractors (discussed above), and concluded that there was "no evidence of a back and/or neck disorder that had its clinical onset during active service or [was] related to any incidents of service, to include carrying heavy gear weighing in excess of 80 pounds."  The examiner noted that "[t]he veteran's report has been considered and cannot be substantiated."finding, where the medical evidence of record, which considered his lay statements, outweigh

Furthermore, the Board observes that the Veteran's low back and neck disabilities have been assigned specific diagnoses, and thus an award of service connection under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 is not appropriate.

The Board acknowledges that the Veteran is competent to relate symptoms within the realm of his personal knowledge, just as he is competent to relate what he has been told by an examiner.  Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.  In this case, however, the Veteran is not competent to testify regarding complex medical questions, such as the specific etiology of his low back and neck disabilities.  See id.  Moreover, his lay reports regarding the onset of his symptoms have been inconsistent.  For example, the 2008 treatment notes from the Veteran's chiropractor reflect that he did not attribute his symptoms to service, contrary to the reports he provided the VA examiners in 2014 and 2017.  See Caluza v. Brown, 7Vet. App. 498 (1995) (in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).  Overall, the Board finds that the neutral, expert opinions of the VA examiners are more probative than the general lay statements provided by the Veteran in this case.

In sum, the Board finds that the most probative evidence demonstrates that the Veteran's low back and neck disabilities did not develop in service or within one year of his discharge, and are not otherwise related to service.  In so finding, the Board reiterates that VA has a heightened obligation to consider the applicability of the benefit of the doubt rule in cases, such as these, where there are missing service treatment records.  O'Hare, 1 Vet. App. 365.  The Board likewise notes, however, that there is no presumption, either in favor of the claimant or against VA, that arises in the case of lost or missing service records, and the Veteran retains the burden to establish the elements of his claim.  See Cromer, 19 Vet. App. at 217-18.  For the reasons discussed above, the Board finds that the preponderance of the evidence is against the claims for the Veteran's low back and neck disabilities.  Service connection must therefore be denied.

Headaches

The Veteran seeks entitlement to service connection for headaches.  Specifically, he claims that his headaches originated in 2004 while serving in Iraq.  See VA 210526 Application for Compensation or Pension (June 2008).  For the reasons discussed below, however, the Board finds that service connection is not warranted.

The Veteran's available service treatment records reflect no reports or treatment for headaches.  On VA examination in May 2014, the Veteran reported experiencing headaches daily, which he claimed started "over the past few years."  He related his headaches to "stress in his life from going through his divorce," and stated that his father recently passed away and that he was the primary caregiver for his 84-year old mother.  The examiner opined that it was less likely than not that the Veteran's headaches-diagnosed as tension headaches-were caused or aggravated by his service.

On VA examination in January 2017, the Veteran reported that he had had headaches for "a number of years" but could not recall when they began specifically.  After reviewing the record, the examiner determined that the Veteran's headaches were less likely than not incurred in or caused by service.  By way of rationale, the examiner noted that the Veteran's diagnosis of tension headaches was made in 2014, and there was no evidence of headaches in the available service treatment records.  The examiner further noted that the Veteran did not have any headache-related condition that was undiagnosable, to include "no undiagnosed condition or multi-symptom illness undiagnosed or diagnosed that would be at least as likely as not secondary to specific exposure experienced by the Veteran during service in Southwest Asia."

After carefully reviewing the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for headaches.  As noted above, the record is devoid of headache complaints or treatment until 2008 (when the Veteran submitted his claim).  The only positive evidence indicating that his headache-related symptomatology developed in service are his lay statements to that effect.  In this regard, the Board acknowledges that the Veteran is competent to relate symptoms within the realm of his personal knowledge, just as he is competent to relate what he has been told by an examiner.  Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.  However, he is not competent to testify regarding complex medical questions, such as the etiology of his headaches.  Moreover, the Board notes that the Veteran's lay reports regarding the onset of his symptoms have been inconsistent.  As noted above, during his May 2014 VA examination he attributed his symptoms to stress factors in his life at the time, and in fact made no specific allegations regarding onset of headaches in service.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).

Under the facts of this case, the Board finds that the opinions rendered by the VA examiners outweigh the Veteran's lay contentions regarding the etiology of his headaches.  As illustrated above, the VA examiners' opinions, considered collectively, address the Veteran's documented medical history and his lay contentions regarding the onset of his headaches-indeed, both opinions accept the Veteran's contentions at face value-while nevertheless offering a negative nexus opinion.  It is well-established that, when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Overall, the Board finds that the neutral, expert opinions of the VA examiners are more probative than the general lay statements provided by the Veteran in this case-particularly considering the inconsistent nature of those statements.

In sum, the Board finds that the most probative evidence demonstrates that the Veteran's headaches did not develop in service, and are not otherwise related to service.  Furthermore, the Board observes that the Veteran's headaches have been assigned a specific diagnosis, and thus an award of service connection under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 is not appropriate.  Consequently, the Veteran's claim for service connection must be denied.




ORDER

Entitlement to service connection for a left elbow disability, to include as due to an undiagnosed or medically unexplained chronic multisymptom illness, is denied.

Entitlement to service connection for a low back disability, to include as due to an undiagnosed or medically unexplained chronic multisymptom illness, is denied.

Entitlement to service connection for a neck disability, to include as due to an undiagnosed or medically unexplained chronic multisymptom illness, is denied.

Entitlement to service connection for headaches, to include as due to an undiagnosed or medically unexplained chronic multisymptom illness, is denied.


REMAND

The Veteran contends that he has developed a disability manifested by impairment of concentration and memory (other than as due to a psychiatric disorder or TBI) as a result of his service, to include as due to an undiagnosed or medically unexplained chronic multisymptom illness.  In its September 2016 remand, the Board directed the AOJ to afford the Veteran an examination in order to, inter alia, "determine the nature and etiology of his complaints of . . . impairment of concentration, and impairment of memory."  Although a VA examination was performed in January 2017, the examiner did not respond to this directive.  Accordingly, a remand is required in order to ensure substantial compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from January 2017 to the present.

2.  Forward the claims file to a different examiner than the examiner who prepared the January 2017 VA examination regarding the claim for service connection for a disability manifested by impairment of concentration and memory (other than as due to a psychiatric disorder or TBI), to include as due to an undiagnosed or medically unexplained chronic multisymptom illness.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies or tests should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a)  	Please identify all found diagnoses to which the Veteran's complaints of impairment of concentration and memory are medically attributable.  In responding to this item, please specifically confirm whether the Veteran has known medical diagnoses that account for the entirety of his complaints regarding concentration and memory impairment.

(b)  	For each disorder diagnosed in responding to question (a), please offer an opinion as to whether it is at least as likely as not (50-percent probability or more) that such disability developed in or was aggravated during active service, or is otherwise causally related to active service.  In answering this question, please specifically address the significance of the Veteran's lay statements regarding these symptoms.

(c)  	If no diagnosis is rendered regarding the Veteran's impairment of concentration and memory, please opine as to whether such symptoms demonstrate signs or symptoms of an undiagnosed or medically unexplained chronic multisymptom illness.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After the requested development has been completed, the AOJ should review any report or opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).








______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


